DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-25 filed on 02/21/2020 are pending and being examined. Claims 1, 10, and 18 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (“Dimensionality Reduction for Sentiment Classification using Machine Learning Classifiers”, IEEE, 2019, hereinafter “Islam”).

Regarding claim 1, Islam discloses a method for updating a machine learning model (the method and system for performing sentiment analysis by training a CNN; see fig.2), the method comprising: selecting columns to be removed from a first embedding table to obtain a first reduced number of columns for the first embedding table (at the feature reduction, the method may reject redundant features from the initial feature set by calculating the term presence count (TPC) of each feature of the initial feature set; see “proposed feature reduction method” in fig.2; see Eq(1) and Sec.IV-B-2); see fig.3); obtaining a first accuracy result determined by applying a plurality of vectors into the machine learning model, the plurality of vectors including a first vector having a number of numeric values that are converted using the first embedding table with the first reduced number of columns (at the classification, the method may obtain the accuracy of the classifier model from the machine learning algorithm based on the features selected from the initial feature set at the feature reduction; see “classifier model” of fig.2 ; see “support vector machine (SVM)” in Sec. V-C; see Table 4 and Sec. V-D); and determining whether to remove the columns from the first embedding table in accordance with an evaluation of the first accuracy result against a first predetermined criterion (the method determines the features rejected at the feature reduction are redundant/removable based on the comparison of the accuracies obtained by the initial 41401 features and the selected 5347; see 6th row in Table IV).

Islam does not explicitly disclose that the feature reduction processing is limited to “a first column”-by-once (or called one-by-one) policy as recited in the claim. In fact, the feature reduction processing in the method of Islam is multiple-by-one policy for speeding the processing time. However, Islam clearly discloses that the number of features/columns to be removed from the initial feature set is determined by the value of parameter k that indicates the weight of each feature to be removed. See Eq(1). In other words, if k is small, then the weight of each feature to be removed is low and he number of features/columns to be removed from the initial feature set is small. It is apparent that a user can set a value of parameter k such that the number of columns to be removed in each time is “a first column” instead of multiple columns. Further, Islam discloses, the smaller the value of k is, the higher the accuracy of classification is. See fig.4. In other words, the relationship between values of parameter and accuracies of the classifies is almost linear: when the value of k is near to zero, no feature is removed (i.e., the number of the selected features is equal to the number of the initial features) and the accuracy is the highest, as shown in fig.4. Therefore, it would have been obvious at the time before the effective filling date of the claimed invention was made to replace the multiple-by-one feature reduction policy with one-by-one feature reduction policy used in the claim by selecting the value of parameter k. One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the multiple-by-one feature reduction policy with one-by-one feature reduction policy since doing this would amount to a simple parameter setting from one value to another value to obtain predictable results.

Regarding claim 2, 11, 19, Islam discloses, further comprising: in accordance with a determination that the first accuracy result satisfies the first predetermined criterion, removing the selected first column from the first embedding table (the number of features is reduced to 5347 from the initial 41401; see 6th row in Table IV).

Regarding claim 3, 12, 20, Islam discloses, wherein the first embedding table is obtained during a training process, and the first column is determined whether to be removed from the first embedding table during an inferencing process following the training process (see “training phase” and “testing phase” in fig.2).

Regarding claim 4, 13, 21, Islam discloses, further comprising: sorting a plurality of embedding tables including the first embedding table in accordance with a descending order of respective sizes of the plurality of embedding tables, and wherein the first embedding table has a largest size of the plurality of embedding tables (see the accuracy linearly decreases as the number of the removed features increase in fig.4).

Regarding claim 5, 14, 22, Islam discloses, further comprising: selecting a second column to be removed from a second embedding table to obtain a second reduced number of columns in the second embedding table, wherein the plurality of vectors applied into the machine learning model for determining a second accuracy result further includes a second vector converted using the second embedding table with the second reduced number of columns; in accordance with a determination that the second accuracy result satisfies the first predetermined criterion, removing the selected first and second columns from the first and second embedding tables respectively; and repeating a selection of another column to be removed from each of the first and second embedding tables and a determination of another accuracy result until the another accuracy result no longer satisfies the first predetermined criterion (consecutively perform one-by-one feature reduction policy by gradually increasing the parameter k to reduce one feature once as long as the accuracy of the classification is acceptable; such as 41401[Wingdings font/0xE0]41400[Wingdings font/0xE0]41399[Wingdings font/0xE0]41398… 5347).

Regarding claim 6, 15, 23, Islam discloses, further comprising: selecting the first column to be removed from the first embedding table such that the first embedding table with the first reduced number of columns results in the first accuracy result satisfying a second predetermined criterion; and after removing the first column from the first embedding table: selecting the second column to be removed from the second embedding table such that the second embedding table with the second reduced number of columns results in the second accuracy result satisfying a third predetermined criterion (consecutively perform one-by-one feature reduction policy by gradually increasing the parameter k to reduce one feature once as long as the accuracy of the classification is acceptable; such as 41401[Wingdings font/0xE0]41400[Wingdings font/0xE0]41399[Wingdings font/0xE0]41398… 5347).

Regarding claim 7, 16, 24, Islam discloses, further comprising: selecting, simultaneously, the first and second columns to be removed from the first and second embedding tables respectively using an optimization model to obtain the second accuracy result satisfying a fourth predetermined criterion (consecutively perform two-by-one feature reduction policy by gradually increasing the parameter k to reduce two features once as long as the accuracy of the classification is acceptable; such as 41401[Wingdings font/0xE0]41399[Wingdings font/0xE0]41397… 5347).

Regarding claim 8, Islam discloses the method of claim 2, comprising: after removing the first column from the first embedding table, causing to update one or more parameters of the machine learning model to improve the first accuracy result during a re-training process (see “training data” and “machine learning algorithm” in fig.2).

Regarding claim 9, 17, 25, Islam discloses, further comprising: in accordance with a determination that the accuracy result does not satisfy the first predetermined criterion, foregoing removing the selected first column from the first embedding table (see “select feature” in fig.3).

Regarding claim 10, 18, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Malak et al, US 2018/0341839.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/28/2022